Citation Nr: 0024597	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to February 
1953.

By rating decision dated October 1992, the Regional Office 
(RO) denied the veteran's claim for service connection for 
bilateral hearing loss.  He was notified of this decision and 
of his right to appeal by a letter dated the following month, 
but a timely appeal was not perfected.  He has subsequently 
submitted additional evidence seeking to reopen his claim for 
service connection for a bilateral hearing loss.  In a rating 
action in January 1997, the RO concluded that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for hearing loss remained 
denied.  In addition, the RO denied service connection for 
sinusitis.  

A review of the record shows that the veteran filed a claim 
for service connection for varicose veins.  This was denied 
by the RO in a rating decision dated October 1993.  Following 
his notice of disagreement, the RO furnished the veteran a 
statement of the case concerning this issue in May 1994.  The 
veteran's substantive appeal was received the following 
month.  In a letter received in September 1995, the veteran 
withdrew this claim from appellate consideration.  

The Board further observes that in June 1997, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  However, this claim was first addressed by the RO 
in a supplemental statement of the case issued in January 
1998, which characterized the issue as whether new and 
material evidence had been submitted to reopen a claim for 
service connection for tinnitus.  The veteran was informed 
that if the supplemental statement of the case contained an 
issue that had not been previously included in a substantive 
appeal, he had to respond within 60 days in order to perfect 
his appeal of the new issue; and a timely appeal was not 
perfected.  The RO therefore improperly addressed the 
veteran's contentions of June 1997, as a request to reopen a 
finally adjudicated claim.  Inasmuch as the veteran had filed 
an original claim for this disorder, a determination based on 
criteria governing the finality of RO decisions was not for 
consideration.  In any event, the notice contained in the 
January 1998 supplemental statement of case may not be 
considered adequate for the purpose of informing the veteran 
of his right to initiate an appeal of that claim (by filing a 
notice of disagreement within one year following the date of 
notification).  Therefore, given these procedural 
deficiencies, the issue of service connection for tinnitus is 
referred to the RO for appropriate action, to include proper 
adjudication based on an original claim, including 
notification of the appellate rights.  Accordingly, this 
decision will be limited to the issues noted on the cover 
page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court). 


FINDINGS OF FACT

1. By decision in October 1952, the RO denied service 
connection for a bilateral hearing loss.

2. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.  

3. The evidence added to the record since the October 1992 
determination includes findings of a current hearing loss.

4. This evidence is neither cumulative nor redundant, and is, 
in conjunction with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5. A bilateral hearing loss was first shown many years after 
service, and there is no competent medical evidence linking 
it to service.  

6. The veteran has been granted service connection for 
deviated nasal septum, status post nasal fracture.

7. The veteran's in-service sinusitis was acute and 
transitory and resolved without residual disability.  

8. Sinusitis was first present many years after service and 
there is no competent medical evidence demonstrating that it 
is related to service or to his service-connected deviated 
nasal septum.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a bilateral hearing loss in October 1992 is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim for 
Service Connection for Bilateral Hearing 
Loss 

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the October 1992 RO decision.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented since that decision.  The prior evidence of record 
is vitally important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The "old" evidence

The service medical records contain no complaints or findings 
concerning a hearing loss.  On the separation examination in 
February 1953, a clinical evaluation of the ears was normal.  
Whispered voice and spoken voice tests were 15/15, 
bilaterally.

The veteran's discharge certificate shows that his military 
occupational specialty was infantryman.  





The RO decision

By rating decision dated October 1992, the RO denied service 
connection for a bilateral hearing loss.  It was indicated 
that a hearing loss had not been shown by the evidence of 
record.

The additional evidence 

In December 1994, M.R.S. stated that while the veteran was in 
service, he visited him in August 1952, and that the veteran 
repeatedly indicated that he was having difficulty hearing.  
Mr. S. also related that the veteran said that he had been in 
training near heavy artillery, specifically 155m howitzers.  

In a statement dated February 1995, the veteran's former wife 
reported that she was married to the veteran from 1953 to 
1975.  She related that during the course of their marriage, 
he frequently complained that he had difficulty hearing.  She 
added that the veteran said this came on after exposure to 
155m howitzers in service.

The veteran was hospitalized by the VA for unrelated 
complaints in June 1995.  He denied a hearing loss.

In a statement dated November 1998, a private physician 
reported that he had examined the veteran for ear, nose and 
throat problems.  The veteran's complaints included 
difficulty understanding conversations in a noisy 
environment.  The physician noted that an audiogram revealed 
a mixed hearing loss with a severe high frequency loss in 
both ears.  The pertinent conclusion was sensorineural 
hearing loss.  

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim that has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in October 1992 on the basis that a hearing 
loss had not been demonstrated by the evidence of record.  
The evidence received since that determination includes 
private and VA medical records, as well as statements from 
the veteran's former wife and another longtime acquaintance.  
It is significant to point out that the November 1998 letter 
from a physician specifically concludes that the veteran has 
a hearing loss.  

This evidence is new, inasmuch as it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is 
whether the veteran has a bilateral hearing loss that is 
related to service.  The fact that the veteran has submitted 
evidence demonstrating the presence of a current hearing loss 
is of such significance that it must be considered in order 
to fairly adjudicate the claim.  Accordingly, the Board finds 
that the additional evidence of record is new and material, 
warranting reopening of the claim for service connection for 
a bilateral hearing loss.  

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for a bilateral hearing loss is new and material, 
the next question which must be resolved is whether the claim 
is well grounded.  See Elkins, 12 Vet. App. 209.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

The Board acknowledges that there is current medical evidence 
of a bilateral hearing loss.  While he has submitted 
statements from two people suggesting that he had problems 
hearing during service, they are not competent to attest to 
the fact that the veteran had a hearing loss at that time.  
The fact remains that the initial clinical evidence of a 
hearing loss was in 1998, when a private physician conducted 
an audiogram.  In this regard, the Board points out that the 
veteran specifically denied a hearing loss when he was 
admitted to a VA hospital in June 1995.  

Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board observes that the letter from the 
private physician in November 1998 did not relate the current 
hearing loss to service.  There is no competent medical 
evidence of record that establishes that the veteran's 
bilateral hearing loss, first manifested many years after 
service, is related in any way to his period of active duty, 
to include any noise exposure therein.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a bilateral hearing loss 
which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking a hearing loss to service, a remand is inappropriate.  
The Board further observes that the regulation in question, 
38 C.F.R. § 3.156, has not changed and that the veteran has 
received that regulation and has been accorded ample 
opportunity to present evidence and argument pertaining 
thereto.  Accordingly, the Board concludes that the reasons 
for remand discussed in Bernard are inapplicable to the 
issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a bilateral hearing 
loss.  In essence, what is required is competent medical 
evidence that links the currently claimed disability to the 
veteran's service or any incident thereof.

II.  Service Connection for Sinusitis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection for sinusitis.  Thus, the Board finds that his 
claim is not well grounded.  Accordingly, there is no duty to 
assist him in the development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard, 4 Vet. 
App. 384.  The Board concludes, however, that a claim which 
is not well grounded is inherently implausible, and any error 
by the RO in the adjudication of the claim could not be 
prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. 69.  By this 
decision, the Board is providing the veteran with notice of 
the evidentiary insufficiency of his claim, and what evidence 
would be necessary to make the claim well grounded.  

Factual background

The veteran was seen at a private facility in August 1952, 
while in service.  He complained of a crooked nose.  It was 
noted that he had broken his nose the previous Sunday.  An 
examination reveled some chronic ethmoidal sinusitis.  The 
diagnosis was broken nose.

On the separation examination in February 1953, the sinuses 
were evaluated as normal.

The veteran was afforded a VA general medical examination in 
February 1994.  An examination of the nose, sinuses, mouth 
and throat revealed that there was a deviation of the nasal 
septum to the right and the right nasal passage was markedly 
occluded.  There was diminished air flow on the left nostril.  
No diagnosis pertaining to the sinuses was made.

A magnetic resonance imaging of the brain and internal 
auditory canals at a VA medical facility in March 1995 
revealed a left maxillary sinus mucus retention cyst.  A 
maxillofacial CT in June 1995 disclosed mucoperiosteal 
thickening in the maxillary sinuses bilaterally, and the 
ethmoid sinus on the left and minimally within the frontal 
sinus, most notably on the right.  

On VA hospitalization from May to June 1995, a history of 
sinusitis was noted.  

The veteran was hospitalized by the VA from August to 
September 1995.  It was indicated that maxillary sinus 
tenderness was noted.  Medication was prescribed.  

The veteran was examined by a private physician in November 
1998 for ear, nose and throat problems.  He reported 
difficulty breathing through his nose.  Following an 
examination, the conclusion was chronic sinusitis.  

Service connection is in effect for deviated nasal septum, 
status post nasal fracture, for which a 10 percent evaluation 
has been assigned. 

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza, 7 Vet. App. 498.

The Board concedes that sinusitis was present when the 
veteran was treated at the private facility in August 1952, 
during his period of active duty.  It is significant to point 
out, however, that the remainder of the service medical 
records fails to disclose any complaints or findings 
concerning sinusitis.  Moreover, a clinical evaluation of the 
sinuses on the separation examination in February 1953.  
Indeed, the Board observes that the first indication 
following service of sinusitis was in 1995, more than forty 
years following the veteran's discharge from service.  This 
establishes that the sinusitis noted in service was acute and 
transitory and resolved without residual disability.  

The Board also notes that the veteran argues that sinusitis 
is due to his service connection deviated nasal septum, 
status post nasal fracture.  However, the only evidence 
supporting that view consists of the veteran's own 
statements.  No competent medical evidence has been submitted 
demonstrating that the veteran's sinusitis is either related 
to service or to his service-connected deviated nasal septum.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu, 2 Vet. App. 492.  The Court 
has held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit, 5 Vet. App. 91.  Thus, his lay 
assertions to the effect that he has chronic sinusitis that 
is related to service or to his service-connected deviated 
nasal septum, status post nasal fracture, are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray, 5 Vet. App. 211, the Court noted that lay persons are 
not competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hearing loss and, to this extent, the appeal is granted.  
Service connection for a bilateral hearing loss is denied.  
Service connection for sinusitis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

